842 F.2d 330
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.George BITTNER, Plaintiff-Appellant,v.Judge R.N. LEWIS, Defendant-Appellee.
No. 87-5778.
United States Court of Appeals, Sixth Circuit.
March 14, 1988.

Before KEITH, BOYCE F. MARTIN, Jr., and RYAN, Circuit Judges.

ORDER

1
This pro se plaintiff appeals the district court's judgment dismissing his civil rights complaint.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Naming a Campbell County District judge as defendant, the plaintiff asked that his driving under the influence conviction be set aside.  He claimed that the defendant, who presided at his trial, denied him procedural due process and convicted him in violation of the fifth amendment prohibition against double jeopardy.


3
A United States magistrate recommended dismissal of the suit to which objections were never filed.  Upon review, the district court subsequently dismissed the action without prejudice.


4
Upon review, we conclude that the plaintiff waived his right to seek appellate review because he did not file objections to the magistrate's report.   See Thomas v. Arn, 474 U.S. 140, 145 (1985).


5
Accordingly, we affirm the district court's judgment entered June 10, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.